******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    CANTON v. CADLE PROPERTIES OF CONNECTICUT, INC.—
                CONCURRENCE AND DISSENT

   ZARELLA, J., with whom EVELEIGH, J., joins, con-
curring in part and dissenting in part. I agree with the
majority that General Statutes § 12-163a (a) authorizes
a court-appointed receiver of rents to use legal process
to collect rents or payments for use and occupancy1
allegedly due prior to the date of the receiver’s appoint-
ment (past due rents) for any property for which the
owner is delinquent in the payment of real property
taxes to the municipality. I also agree with the majority
that § 12-163a (a) does not confer authority on the
receiver to lease the premises to a new tenant in the
event a tenant is evicted or otherwise vacates the prem-
ises. I disagree, however, that the receiver cannot com-
mence an eviction proceeding against a tenant for the
nonpayment of rent. In my view, the only construction
of the statute that makes any sense and that also is
consistent with the majority’s construction of the same
statutory language with respect to the collection of past
due rents is that the receiver may commence an eviction
proceeding against a nonpaying tenant. Accordingly, I
respectfully dissent from that part of the majority opin-
ion concluding to the contrary.
   It is well established that, ‘‘[w]hen construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case . . . . In seeking to determine
that meaning . . . [General Statutes] § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . . We recognize that terms in a statute are to be
assigned their ordinary meaning, unless context dic-
tates otherwise . . . .’’ (Footnote omitted; internal
quotation marks omitted.) State v. Heredia, 310 Conn.
742, 755–56, 81 A.3d 1163 (2013).
  Section 12-163a (a) provides in relevant part: ‘‘The
receiver appointed by the court shall collect all rents
or payments for use and occupancy forthcoming from
the occupants of the building in question in place of
the owner, agent, lessor or manager. . . .’’ In constru-
ing this language to determine whether a receiver may
collect past due rents, as well as rents that become due
after the receiver’s appointment, the majority deter-
mines that ‘‘the more logical and compelling construc-
tion is [a] broader reading of the statute,’’ even though in
other receivership schemes ‘‘the legislature used terms
that more plainly include past due rent.’’ The majority
also relies on the dictionary definition of certain words
and observes that § 12-163a (a), in referring to the fact
that the receiver may collect rent ‘‘in place of the
owner,’’ does not indicate or limit ‘‘the means by which
the receiver may do so. As such, it seems reasonable
to infer that the statute authorizes the receiver to use the
legal means that otherwise would have been available to
the owner to collect such unpaid obligations.’’ Text
accompanying footnote 4 of the majority opinion.
   Applying this same analysis to the question of
whether the receiver may commence an eviction pro-
ceeding to enforce the collection of rents due from a
nonpaying tenant, I agree with the majority’s observa-
tion that ‘‘the more logical and compelling construction
is [a] broader reading of the statute.’’ Accordingly,
although the statute does not explicitly define the scope
of the receiver’s authority to ‘‘collect’’ rents due, I agree
with the majority that the term may be read in conjunc-
tion with other language in the statute and in accor-
dance with its dictionary definition to determine its
most logical meaning.
  Following this approach, I begin by noting that the
statute refers to the collection of ‘‘all rents or payments
for use and occupancy . . . .’’ General Statutes § 12-
163a (a). As the majority has acknowledged, use and
occupancy payments arise after a notice to quit has
been served on a tenant. See Waterbury Twin, LLC v.
Renal Treatment Centers–Northeast, Inc., 292 Conn.
459, 473 n.18, 974 A.2d 626 (2009). The statute thus
contemplates that a receiver may collect payments aris-
ing out of an eviction proceeding. Although this does
not fully answer the question of whether the receiver
may commence the eviction proceeding from which
such payments arise, it does suggest that there may be
room for such an interpretation under the broad reading
of the statute that the majority has employed to resolve
the issue of whether a receiver has authority to collect
past due rents.
  Turning next to the dictionary for guidance, as sug-
gested by the majority, the term ‘‘collect,’’ in the legal
sense contemplated by the statute, means ‘‘to obtain
payment or liquidation of [the claim or debt], either by
personal solicitation or legal proceedings.’’ Black’s Law
Dictionary (6th Ed. 1990) p. 263. This definition lends
support to a reading of the statute that contemplates the
collection of rents due by way of an eviction proceeding
against the tenant.
  I also rely on the majority’s observation that language
in § 12-163a (a) providing that the receiver may collect
rents ‘‘in place of the owner’’ does not indicate or limit
‘‘the means by which the receiver may do so’’ but, rather,
supports the inference that the receiver may ‘‘use the
legal means that otherwise would have been available
to the owner to collect such unpaid obligations.’’ Text
accompanying footnote 4 of the majority opinion. One
of the most obvious legal means available to an owner
for collecting unpaid rents is the threat of an eviction
proceeding. Accordingly, the statutory language refer-
ring to the receiver’s authority to collect rents ‘‘in place
of the owner’’ supports the view that the receiver may
commence an eviction proceeding in furtherance of
that goal, just as the majority has concluded that a
broad reading of the statute permits the receiver to
collect past due rents.
   Like the majority, I recognize that other receivership
schemes define the receiver’s powers more specifically
in this respect. See General Statutes § 42-110f (receiver
shall have power to take property into possession and
‘‘sell, convey, and assign the same’’); General Statutes
§ 52-505 (b) (receiver shall be vested with property and
manage and use such property for benefit and support
of members of certain associations, communities or
corporations); General Statutes § 52-509 (a) (receiver
‘‘to hold the business and all of the property, both real
and personal, belonging to the partnership’’). When the
majority observes, however, that other receivership
statutes also are more specific than § 12-163a (a) in
allowing receivers to collect past due rents; see General
Statutes § 47a-14d (b) (1) (‘‘the rents due on the date
of entry of . . . judgment and rents to become due
subsequent thereto from all occupying such property
[are to] be deposited with a receiver’’); General Statutes
§ 47a-56d (c) (‘‘[t]he receiver shall collect the accrued
and accruing rents’’); it brushes this distinction aside
and concludes that, ‘‘[n]onetheless, we are persuaded
that the use of the term ‘all rents’ [in § 12-163a (a)]
effectively conveys the same substance.’’ I similarly
conclude that, under a broad reading of the statute, the
receiver may commence an eviction proceeding in the
unusual circumstance in which a tenant is not paying
rent. The statute’s explicit references to ‘‘payments for
use and occupancy,’’ which arise out of eviction pro-
ceedings, and to the fact that the receiver acts ‘‘in place
of the owner,’’ effectively convey the notion that the
receiver may commence an eviction proceeding to
obtain rents due from a nonpaying tenant.
   The majority neglects to consider the ‘‘basic tenet of
statutory construction that the legislature [does] not
intend to enact meaningless provisions. . . . [I]n con-
struing statutes, we presume that there is a purpose
behind every sentence, clause, or phrase used in an act
and that no part of a statute is superfluous. . . .
Because [e]very word and phrase [of a statute] is pre-
sumed to have meaning . . . [a statute] must be con-
strued, if possible, such that no clause, sentence or
word shall be superfluous, void or insignificant.’’ (Inter-
nal quotation marks omitted.) Fairchild Heights, Inc.
v. Dickal, 305 Conn. 488, 500, 45 A.3d 627 (2012). The
majority’s interpretation would contravene this princi-
ple because a receiver would have no recourse if the
tenant should refuse to pay the rents that are due, as
in the present case. In other words, the statute would be
rendered meaningless, and the receiver would become
what the plaintiff, the town of Canton, has described
as ‘‘a toothless lion, able to roar, but not bite.’’
   The majority contends that it would make no sense
to construe the statute as permitting a receiver to evict
a nonpaying tenant because the power to evict allows
the receiver only to take possession of the property,
and, consequently, an eviction would be effective only
if combined with the power to lease the property to a
new tenant from whom the rent could be collected. I
disagree for two reasons. First, the threat of eviction
very likely would give the tenant a strong incentive to
comply with the receiver’s order and pay the rent,
thereby avoiding the potentially expensive and time-
consuming option of relocating to another property that
would require an equivalent or higher rent. Second,
even if an eviction results in nothing more than dispos-
session, it will have removed, at the very least, a tenant
whose activities on the property require municipal ser-
vices for which neither the property owner nor the
tenant is paying. Accordingly, evicting a tenant without
leasing the property to a new tenant would have two
positive effects. The threat of eviction would serve as
an incentive for the tenant to pay the rents that are
due, and, should an eviction occur, the municipality
would be in a slightly better position because of the
reduced demand for public services such as fire, police
and traffic control in that location. It is thus not true
that eviction, standing alone, has no benefits.
   Finally, although the majority notes that § 12-163a
(a) is modeled after General Statutes § 16-262f; see text
accompanying footnote 6 of the majority opinion; this
court’s statement in Connecticut Light & Power Co. v.
DaSilva, 231 Conn. 441, 446, 650 A.2d 551 (1994), that
‘‘the appointment of a rent receiver for the protection
of a utility is [not] governed by the same wide-ranging
equitable and discretionary principles that govern rent
receiverships in ordinary mortgage foreclosure pro-
ceedings,’’ does not limit the construction of § 12-163a
(a). Representative Robert D. Godfrey, a cosponsor of
the bill that subsequently was enacted as § 12-163a,
explained that the bill ‘‘gives municipalities the same
kind of power we currently give [in § 16-262f (a) (1)]
to utilities, which can petition for receivership of rent
for back payment of electric, water, power’’; Conn. Joint
Standing Committee Hearings, Planning and Develop-
ment, Pt. 1, 1995 Sess., p. 50; but his statement merely
refers to the identical powers of utility companies and
municipalities to petition for a receivership and indi-
cates nothing about the scope of that power in the two
different contexts.
   This is an important distinction because a close read-
ing of Connecticut Light & Power Co. reveals that the
authority granted to a receiver under § 16-262f (a),
unlike the authority granted to a receiver under § 12-
163a (a), is subject to the unique constraints imposed
by the statutory scheme that governs the conduct of
public utility companies. As the court explained: ‘‘Sec-
tion 16-262f permits public service companies to peti-
tion for a statutory rent receivership under limited
circumstances that are statutorily linked to the [Gen-
eral Statutes] § 16-262e (a) prohibition on the termi-
nation of utility services. Under § 16-262e (a), service
may not be terminated: (1) to a residential dwelling;
(2) despite nonpayment of a delinquent account; (3)
for service billed directly to the residential building’s
lessor, owner, agent or manager; and (4) when it is
impracticable for occupants of the building to receive
service in their own name. Unable to terminate service
to such a residential dwelling, public service companies
are expressly instructed, by § 16-262e (a), to pursue the
remedy provided in [§] 16-262f. . . . The summary
rent receivership proceedings authorized by § 16-262f
constitute, as we have previously recognized, a statu-
tory trade-off for the requirement of continued service
imposed by § 16-262e (a). . . . The statutory proceed-
ings authorized by § 16-262f are sui generis. . . .
   ‘‘In light of the language, the acknowledged purpose
and the sui generis nature of § 16-262f, the trial court
was mistaken in its assumption that the appointment
of a rent receiver for the protection of a utility is gov-
erned by the same wide-ranging equitable and discre-
tionary principles that govern rent receiverships in
ordinary mortgage foreclosure proceedings.’’ (Citations
omitted; emphasis added; footnote omitted; internal
quotation marks omitted.) Connecticut Light & Power
Co. v. DaSilva, supra, 231 Conn. 445–46.
   A utility company’s termination of services to the
tenants of a building for the landlord’s nonpayment of
a delinquent account is the equivalent of an eviction
proceeding for the nonpayment of taxes to a municipal-
ity. The legislature has determined, however, that the
receiver for a utility company cannot terminate services
to the tenants of a building except in certain, limited
circumstances. Accordingly, this court’s discussion of
the scope of a receiver’s authority under § 16-262f (a)
in Connecticut Light & Power Co. is inapplicable to a
receiver’s authority under § 12-163a (a), which imposes
no similar limitations or constraints.
  In sum, I believe all of the foregoing considerations
compel the conclusion that among the legal tools avail-
able to a receiver under § 12-163a (a) for the collection
of rents due is the authority to commence an eviction
proceeding against a nonpaying tenant. This conclusion
is based on a consideration of the same factors the
majority considers in deciding that a receiver may col-
lect past due rents. For reasons I cannot fathom, the
majority nonetheless rejects this approach in deciding
that a receiver has no authority under the statute to
commence an eviction proceeding. Thus, the majority
does not favor a broad reading of the term ‘‘collect’’ in
§ 12-163a (a), does not examine the legal meaning of
that term, does not infer from the provision allowing
the receiver to collect rent ‘‘in place of the owner’’ that
the receiver may ‘‘use the legal means that otherwise
would have been available to the owner to collect such
unpaid obligations’’; text accompanying footnote 4 of
the majority opinion; and, remarkably, relies on the fact
that other receivership statutes are more specific in
defining the scope of a receiver’s collection powers in
concluding that the authority conferred under § 12-163a
(a) is ‘‘quite narrow . . . .’’ Such a glaring inconsis-
tency in the majority’s resolution of these two different
issues is, in my view, unsupportable. Accordingly, I
respectfully dissent from that portion of the majori-
ty’s opinion.
   1
     Unless otherwise noted, all future references to ‘‘rent’’ or ‘‘rents’’ include
‘‘payments for use and occupancy.’’